                                       Case 3:21-mc-80075-WHA Document 64 Filed 06/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10
                                        In re
                                  11                                                      No. MC 21-80075 WHA
                                          SUBPOENA SERVED ON FORMER
                                  12        SECRETARY OF EDUCATION
Northern District of California
 United States District Court




                                               ELISABETH DEVOS.                           RESPONSE OF DISTRICT COURT
                                  13                                                      TO INVITATION TO SUPPLEMENT
                                  14

                                  15

                                  16

                                  17        Our court of appeals invited a response regarding the petition for a writ of mandamus in

                                  18   the above-captioned matter. The undersigned thanks our court of appeals for the opportunity

                                  19   but has nothing further to add.

                                  20

                                  21

                                  22   Dated: June 21, 2021

                                  23

                                  24
                                                                                            WILLIAM ALSUP
                                  25                                                        UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
